Deen, Presiding Judge.
The appellant, Willie Frank Malcolm, was convicted of armed robbery, possession of a firearm during the commission of a felony, and possession of a firearm by a convicted felon, for which he received a life sentence and two five-year terms of imprisonment, respectively.
On appeal, the appellant’s appointed counsel has filed a motion in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed a brief raising points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an extensive examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. On the basis of that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record, and that a rational trier of fact could have found from the evidence presented at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).

Judgment affirmed.


McMurray, C. J., and Sognier, J., concur.

*624Decided July 12, 1984.
John T. Strauss, District Attorney, for appellee.